Case: 19-11331     Document: 00515667925         Page: 1     Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 9, 2020
                                  No. 19-11331
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ethel Mae Love,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:18-CR-164-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Ethel Mae Love appeals her conviction and sentence for maintaining
   a drug-involved premises, in violation of 21 U.S.C. § 856(a)(2), and
   possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). For




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11331      Document: 00515667925           Page: 2    Date Filed: 12/09/2020




                                     No. 19-11331


   her conviction, she challenges the sufficiency of the evidence; for her
   sentence, she claims clear-error. Each issue fails.
          Regarding her conviction for maintaining a drug-involved premises,
   she claims: the evidence was insufficient to support her conviction of
   maintaining a drug-involved premises; and the Government did not provide
   evidence from which the jury could reasonably infer that she knew about the
   marihuana recovered from the residence.
          Where, as here, defendant preserves such claims by timely moving for
   judgment of acquittal, our review is de novo. United States v. Lopez-Urbina,
   434 F.3d 750, 757 (5th Cir. 2005). A preserved challenge to the sufficiency
   of the evidence is reviewed to determine whether, “after viewing the
   evidence and all reasonable inferences in the light most favorable to the
   [Government], any rational trier of fact could have found the essential
   elements of the crime beyond a reasonable doubt”. United States v. Vargas-
   Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc) (citing Jackson v.
   Virginia, 443 U.S. 307, 319 (1979)) (emphasis in original). Although Love
   contends most of the stored marihuana was hidden from view in a box and
   tote bag located in a storage room, the evidence regarding the stored
   marihuana, Love’s statement to police, and evidence of additional drugs and
   drug paraphernalia scattered throughout the living room meet this standard.
          In challenging her sentence, Love claims the district court committed
   clear error in: finding Love and Bellah were involved in a jointly undertaken
   criminal activity under Guideline § 1B1.3(a)(1)(B); and increasing Love’s
   offense level by two under Guideline § 2K2.1(b)(4)(A) due to Bellah’s
   possession of a stolen firearm in the course of that activity.
          Although, post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.




                                          2
Case: 19-11331      Document: 00515667925           Page: 3    Date Filed: 12/09/2020




                                     No. 19-11331


   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g. United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Under the Guidelines applicable to unlawful firearms possession,
   defendant’s offense level should be increased by two “[i]f any firearm . . . was
   stolen”. U.S.S.G. § 2K2.1(b)(4)(A). Guideline § 1B1.3(a)(1)(B) defines a
   “jointly undertaken criminal activity” as “a criminal plan, scheme,
   endeavor, or enterprise undertaken by . . . defendant in concert with others,
   whether or not charged as a conspiracy”. When involved in a jointly
   undertaken criminal activity, defendant receives sentence enhancements
   based on the conduct of others in that activity. Id. (stating sentences for
   jointly undertaken criminal activities include “all acts and omissions of
   others . . . that occurred during the commission of the offense of
   conviction”).
          The court sentenced Love to a within-Guidelines range of, inter alia,
   48 months’ imprisonment for each count, to run concurrently.                The
   presentence investigation report, the trial (at which Love did not present
   evidence), and Love’s interview with officers support finding that Love and
   Bellah were involved in a jointly undertaken criminal activity. In that regard,
   Love was found responsible for the firearm in Bellah’s possession at the time
   of the search. Accordingly, the district court applied both the joint criminal
   activity enhancement and the firearm-in-connection-with-another-felony-
   offense enhancement.
          AFFIRMED.




                                          3